Title: To Thomas Jefferson from John Cleves Symmes, 4 March 1801
From: Symmes, John Cleves
To: Jefferson, Thomas



Sir,
Northbend, Miami, 4th. March 1801.

Samuel Heighway esquire, and Mr. John Poole, both of the Miami purchase, have lately invented a Machine on the principle of steam, that I am inclined to believe will excel any thing of the kind that the world has yet been favored with.From several years acquaintance with Mr. Heighway, and prepossession in favor of his integrity and judgment, I am inclined to hope that the gentlemen are not mistaken in their calculations, nor too sanguine in their expectations from the powers of their projected Mechanism.
Great indeed, will be the Usefulness of such a performance to every part of the United States, and to none more, than to the Inhabitants of this country whose prosperity depends on Inland navigation, and Manufactures of various kinds, which will be greatly promoted by their Machine.
Permit me Sir, to commend these gentlemen (one or both of whom will have the honor to wait on you with this address) to your patronage and countenance.—Their wish is to avail themselves of the advantages of the best artizans in Philadelphia, and proper Materials for compassing the work, and to obtain, if found worthy, a patent from Congress, that they may in a moderate degree secure to themselves some pecuniary emoluments from their long studied and expensive invention, which the same must necessarily prove to them, by the time the work is perfected.
I have the honor to be, Sir, with the highest consideration and respect, Your most Obedient humble Servant.

John Cleves Symmes.

